Title: To John Adams from John Quincy Adams, 11 April 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir
11. April. 1801

You will remember, that in the year 1793, while the government of the french republic was in the hands of Robertspiere, a collection of papers, found among those of Louis the sixteenth was published under the title of Politics of all the cabinets of Europe. The most important of these papers, and that from which the title was given to the whole collection, was a work written by Mr. Favier, a person employed in Louis the 15th’s secret ministry for foreign affairs, and the great object of this work was to prove from a consideration of the political situation and views of all the European powers, that a great, a total, an essential change in the military, the federal and the fiscal system of France was indispensably necessary to restore her preponderance in the scale of nations. It was written in the year 1773, and had been presented to Louis. 15, a short time before his death; but the editor of the collection justly objserves in the preface to it, that in these conjectures of Favier is to be found the germ of every thing, that had since happened in France, without excepting the revolution.
In the course of the last autumn was published at Paris a volume, upon the state of France at the close of the 8th: republican year, written by citizen Hautrive, first clerk in the present french office of foreign affairs. It is a work of considerable ability, written with much elegance of style, and much appearance of argument. As I propose to give you an account of it at some length, with my own reflections upon its contents, it was proper to precede the mention of it, by that of Favier’ conjectures, because the object of Mr. Hauterive’s pamphlet, are evidently the result and the complement of Favier’s system, and without the previous knowledge of this, it is impossible to form an accurate estimate of that. The identity of object for which they were both calculated, is apparent even from the seeming opposition of their views; for as the great purpose of Favier was to prove from the politics of all the cabinets of Europe, the necessity of a revolution in the state of France, that of Hauterive is to show from the state of France after that revolution has happened, the necessity of a revolution equally complete in the politics of all the Cabinets of Europe. The principal difference between them is that Favier, writing solely and exclusively, (as he supposed) for the king of France’s perusal, avows and professes the final purpose of the change, which he recommends, to be the establishment of a perfect and unrivalled preponderance of France in the affairs of Europe, whereas Hauterive, addressing himself to sovereigns, who know too well what the consequences to themselves of a french supremacy would be, always denies, endeavours to conceal, and only betrays the same ultimate design.
His work is divided into six chapters, each of which I propose to examine separately, though as briefly as possible, with the intention of stating its arguments, and of distinguishing its real motive from its apparent object, and of noticing the errors in point of fact and of reasoning, into which an unqualified assent to the assertions and opinions of the author, might lead.
The first chapter treats of the political situation of Europe before the war. Its real and avowed object is to prove, that “immediately before the commencement of the french revolution the public Law of Europe existed only in appearance; that the revolution only made its destruction more strikingly evident, and that it is at once the highest duty, and the most important interest of the European governments immediately to concert the means of creating it anew.” The argument is indeed chiefly limited to the demonstration of the fact, and the inference from it, is extended into the next chapter.
“At the middle of the last century, says Mr. Hauterive, a treaty containing the fundamental rights, and duties of the greatest part of the continental powers, assigned the place, which belonged to each of them in the great political scale of Europe. This classic and elementary treaty, for so it may be called, might have perhaps founded for a long series of ages the public law of the world, had not three events, originating nearly at the same period, come to complicate the general system, with unexpected combinations, which though at first imperceptible, and slow, gradually attached all the relations, consecrated, or prepared by the treaty of Westphalia, and have finally in our days, have scandalously burst all the ties, which united those relations, and destroyed the foundations of interest, of concord, and of counterpoise, upon which they were established.”
“These three events are, 1. The formation of a new empire at the north of Europe. 2. The elevation of Prussia to the rank of a first rate power, and, 3. The prodigious growth of the colonial and maritime system in the four quarters of the globe.”
The deduction of consequences presented by the author, as having resulted from the introduction of these new materials into the political system of Europe, is ingenius, in many respects just, and highly deserving of the profound meditation of every statesman. But before I proceed to mention the objections to which some of its details are liable, it may be proper here to observe two things. First. That the peace of Westphalia, cannot and ought not to be considered as the great charter of Europe, containing all the rights and duties of its several nations, and secondly, that the enumeration of events, which have contributed to render the principles and arrangements of that  obsolete and inapplicable, is imperfect. To give a full and fair view of the subject, the author should have taken into his calculation, not merely the rise and progress of the new powers, but likewise the declension and decay of those, who were then at their most flourishing period, the house of Austria, Sweden, and above all the spiritual power, including the despotism and habit of contending and treating, of making war and peace, upon religious questions.
The peace of Westphalia was primarily and essentially no more, than the termination of a religious war in Germany. But in the course of that war, the political constitution of Germany had intimately connected with it, the worldly interests of the states, which go to its composition and hence the religious pacification became complicated with the establishment of a balance of power between the German states, France, and Sweden had taken part in the war as allies of the protestant party, and were therefore principal parties to the peace, on one side. The conduct of France was certainly not dictated by her attachment to the religious principles of her allies. Her motive was opposition against the house of Austria, and the policy of weakening Germany by establishing a perpetual principle of division in its powers, as a source of continual dissensions for her to stiffle and determine. The peace of Westphalia can be considered therefore only as having established a balance of power in Europe, against the house of Austria. It established none against France. The danger of France’s ambition to the liberties of Europe had not manifested itself, perhaps had not existed before that period; but from that day to this, it has been the most immenent danger to which the liberties of Europe have been exposed. Its offensive designs, and the defensive measures employed to defeat them, have been the source of almost all the wars and negotiations in Europe, during the century and a half elapsed since the treaty of Westphalia.
The reason why a secretary in the french department of foreign affairs should hold out the Treaty of Westphalia, as the fundamental law, the sole sourse of right, and measure of strength for all the powers of Europe, it is not difficult to discern. He gives us himself the reason, when he says, that it placed the whole body of the German empire, under the indispensable tutelege of France. It placed in the hands of France a counterpoise more than sufficient against the house of Austria, without providing for the security of Europe against France herself.
It is therefore true, that before the period of the french revolution, the elements of the system, upon which the peace of Westphalia was founded and supported, were all, or nearly all, dissolved, but not owing entirely, or even principally the causes alledged by him. The two great bases of that system, were a religious peace in Germany, and a barrier against Austria. The first has crumbled to dust, because religion is no longer an object of controversy among nations, and the second has dropped into fragments with the gradual decay of Austrian power.
It was important to notice both these circumstances; the exaggerated importance imputed to the treaty of Westphalia, and the inaccuracy in the statement of causes, which distroyed its efficacy, because they serve as the foundation of Mr. Hauterive’s subsequent theory, and reasoning. He argues for instance, that the combination of all Europe against France at the commencement of her revolution, was the necessary consequence and most certain proof of previous annihilation of the public law of Europe founded upon the peace of Westphalia; thus throwing out of the account, all the causes of the coalition, which arose not only from the ambition of France, but all those, which sprang from her revolution. Thus after having maintained to the world for seven years together that this was a war for civil liberty and equality; a war of democracy against monarchy; of all nations against all kings, France now comes and tells us, that all that was only springes to catch woodcocks, and the real cause of the war was to restore the balance of power in Europe.
In ascribing to the rise and progress of the Russian, British and Prussian powers, the destruction of the public law of Europe, Mr. Hauterive undoubtedly thought he was promoting the political views of France, the other causes, which contributed to produce the result of disarranging the system, were no less important, than those assigned, but they did not suit the author’s purpose, and would have furnished material proofs against his argument. It was natural that he should omit them.
He sought only those causes, which it entered into his plan to represent in an unfavorable and odious light. He affirms, and with some appearance of solicitude, repeats the declaration, that resentment or animosity, has no part in the representation, which he makes of the mischiefs, that have occurred to Europe from the formation, and prosperity of those powers; he acknowledges that neither England, Russia, nor Prussia, were bound to the support of a system, which they had no hand in forming, and that they are not to be blamed for following the natural propensity of nations, as well as individuals, to better their condition. But the whole drift of his discourse is to prove, that the principal parties to the peace of Westphalia, ought to have united in concert for the purpose of preventing the intrusion of Russia into the political system of Europe, of smothering the growth of Prussia, and of ruining the maritime and commercial prosperity of England. This purpose indeed he is careful not openly to avow, and he employs no inconsiderable address to conceal it. “The source of the disorder (says he) is not in the events, and the springs, which prepared them, but in the improvidence, the inattention, or the carelessness of the powers, who did nothing to adopt to their position, the new circumstances, which those events could not but produce; the source of the disorder is in the undiscerning statesmen, who did not see, that in a pre-existing public law, the elements of concert, of federation, and of concurrence, it contains, always supply the states, who have common interests to defend, and discernment to perceive them, means enough seasonably to prevent all growth of power, which might untune the harmony of their relations, or to make that growth concur in the maintenance of that harmony, without needing to recur to the violent means of uncertain and ruinous wars.”
Here is an alternative apparently presented against which no objection can be made, but when the author comes to specify the means, which he thinks adviseable, they are all such as apply to the first part of the proposition, calculated to crush the growth of all other powers, not to seek means of concert and combination with it.
In my next letter I hope to conclude the examination of the first Chapter, and in the mean time, I remain, ever yours,
